
	
		II
		111th CONGRESS
		1st Session
		S. 1149
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mr. Reid (for
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To eliminate annual and lifetime aggregate limits imposed
		  by health plans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Annual and Lifetime Health Care
			 Limit Elimination Act of 2009.
		2.Amendments to
			 the Employee Retirement Income Security Act of
			 1974
			(a)In
			 GeneralSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the
			 following:
				
					715.Elimination of
				annual or lifetime aggregate limits
						(a)In
				GeneralA group health plan and a health insurance issuer
				providing health insurance coverage in connection with a group health plan, may
				not impose an aggregate dollar annual or lifetime limit with respect to
				benefits payable under the plan or coverage.
						(b)DefinitionIn
				this section, the term aggregate dollar annual or lifetime limit
				means, with respect to benefits under a group health plan or health insurance
				coverage, a dollar limitation on the total amount that may be paid with respect
				to such benefits under the plan or health insurance coverage with respect to an
				individual or other coverage unit on an annual or lifetime
				basis.
						.
			(b)Clerical
			 AmendmentThe table of contents in section 1 of such Act, is
			 amended by inserting after the item relating to section 714 the following new
			 item:
				
					
						Sec. 715. Elimination of annual or
				lifetime aggregate
				limits.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to plan years beginning on or after the date that is 1 year after the date of
			 enactment of this Act.
			3.Amendment to the
			 Public Health Service Act relating to
			 the group market
			(a)In
			 GeneralSubpart 2 of part A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the
			 following:
				
					2708.Elimination
				of annual or lifetime aggregate limits
						(a)In
				GeneralA group health plan and a health insurance issuer
				providing health insurance coverage in connection with a group health plan, may
				not impose an aggregate dollar annual or lifetime limit with respect to
				benefits payable under the plan or coverage.
						(b)DefinitionIn
				this section, the term aggregate dollar annual or lifetime limit
				means, with respect to benefits under a group health plan or health insurance
				coverage, a dollar limitation on the total amount that may be paid with respect
				to such benefits under the plan or health insurance coverage with respect to an
				individual or other coverage unit on an annual or lifetime
				basis.
						.
			(b)Individual
			 marketSubpart 2 of part B of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–51 et seq.) is amended by adding at the end the
			 following:
				
					2754.Elimination
				of annual or lifetime aggregate limitsThe provisions of section 2708 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
					.
			(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to plan years beginning on or after the date that is 1 year after the date of
			 enactment of this Act.
			
